Citation Nr: 1417959	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a gastric ulcer, to include as secondary to service-connected left and right knee disabilities. 

2. Entitlement to an initial rating in excess of 20 percent for instability of the left knee. 

3. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

4. Entitlement to an initial rating in excess of 20 percent for instability of the right knee. 

5. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

6. Entitlement to an effective date earlier than January 30, 2009, for service connection for instability and degenerative joint disease of the left knee.
7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and His Uncle


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In March 2011, the appeal was remanded to afford the Veteran a hearing.  In September 2011, the Veteran presented testimony before the Board in a videoconference hearing; a transcript of this hearing has been associated with the evidence of record.

The issue of whether there was clear and unmistakable error (CUE) in the June 1978 rating decision has been raised by the March 2010 Statement of Accredited Representative.  The issue of CUE in the June 1978 rating decision has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  As is noted below, this issue is inextricably intertwined with the Veteran's claim for an earlier effective date of the award of service connection for instability and degenerative joint disease of the left knee, and both issues must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board acknowledges that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  The Veteran has raised a claim for TDIU.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional adjudication is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

With regard to the Veteran's claim of service connection for gastric ulcers, the Board notes that while the Veteran was afforded a general medical examination in August 2009, this examination is inadequate for adjudication purposes because the examiner did not provide an opinion as to the etiology of the Veteran's gastric ulcers, and specifically did not opine as to whether such ulcers were caused, or aggravated, by the Veteran's service-connected left and right knee disabilities, to include the medications taken to alleviate pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination/opinion, it must provide an adequate one).  In a claim seeking secondary service connection a medical opinion is necessary when: (a) there is evidence of a disability for which service connection is sought, (b) there is a service connected disability and (c) there is evidence that the service connected disability may have caused or aggravated the disability for which service connection if sought.  38 C.F.R. § 3.310.  Here, the Veteran asserts he was hospitalized in February 2008 for gastric ulcers as a result of taking pain medication for his knee disabilities.  VA treatment records note that the Veteran has a "history of bleeding on NSAIDS." Accordingly, an examination to secure a medical opinion as to the etiology of his ulcers is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's right and left knee disabilities, the Board notes that the Veteran was last afforded a VA examination to evaluate such disabilities in July 2009, nearly five years ago.  Since then, he asserts his symptoms have worsened.  Specifically, VA treatment records from November 2009 note that the Veteran complained his bilateral knee pain continued to worsen.  Additionally, at the September 2011 hearing, the Veteran testified that he experienced additional limitation of motion since the 2009 examination.  Finally, the Veteran submitted a February 2013 discharge summary showing that he underwent arthroscopic surgery of the left knee.  In light of the length of the intervening period since the July 2009 examination and the allegation of worsening, a contemporaneous examination to assess his knees is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Olsen v. Principi, 3 Vet. App. 480, 482, citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).

Additionally, the record reflects that the Veteran continues to receive VA treatment for the claimed conditions.  Updated records of VA treatment are likely to contain pertinent information, are constructively of record, and must be secured. 38 C.F.R. § 3.159(c)(2). 

With regard to the claim of an earlier effective date for the award of service connection for a left knee instability and degenerative joint disease, the Veteran originally filed his claim in March 1978.  The RO denied the claim in a June 1978 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 20.302(b), 20.1103.  In January 2009, the Veteran filed the instant claim to reopen, and service connection was awarded in an October 2009 rating decision.  The Veteran filed a notice of disagreement, challenging the effective date for the award of service connection.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Veteran sought earlier effective dates for various benefits, by attempting to overcome final unappealed rating determinations dated years earlier.  The United States Court of Appeals for Veterans Claims (Court) held that a final decision of the Secretary was subject to revision only on the grounds of CUE, or upon the presentation of new and material evidence to reopen.  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  The Court concluded that there was no proper claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, the June 1978 rating decision is final, and as noted above, in the March 2010 Statement of Accredited Representative, a CUE claim was raised with regard to the June 1978 rating decision.  Here, the RO has not yet adjudicated the CUE issue.  The Board finds that the Veteran's claim for an effective date prior to January 30, 2009, for the award of service connection for left knee instability and degenerative joint disease, and his claim with regard to CUE in the June 1978 rating decision are inextricably intertwined, since the CUE claim is attacking the finality of a prior final rating decision.  Therefore, the issue of an earlier effective date must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claim.  See Harris, supra.

Finally, the Veteran asserts that his knee disabilities preclude him from employment.  VA examiners have noted the Veteran is unemployed.  A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the matter was denied in the October 2009 rating decision; however, it was not included the January 2010 statement of the case.  The Board considers the issue of TDIU to be part and parcel of the claims for increase and to be before it on this appeal.  Consequently, the matter is remanded to the RO for further development and adjudication. 

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issue of CUE in the June 1978 rating decision that denied service connection for left knee instability and degenerative joint disease.  

2. The RO should secure for the record copies of any and all outstanding clinical records of VA treatment or evaluation the Veteran has received for his disabilities since January 2010.  All records obtained should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the record.

3. When the development requested above is completed, the RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his gastric ulcers.  Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions that respond to the following: 

a. Is it at least as likely as not (a 50 % or greater probability) that the Veteran's gastric ulcers were incurred during his active service?

b. If the gastric ulcers are not found to have been incurred in service, is it at least as likely as not (a 50 % or greater probability) that they are proximately due to, the result of, or aggravated by (permanently worsened) his service-connected left and right knee disabilities, to include the medications taken to alleviate pain? 

The examiner must explain the rationale for all opinions.

4. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left and right knee disabilities.  Any indicated tests or studies (specifically including range of motion studies and tests for instability) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  

The examiner should specifically comment on the impact of the Veteran's service-connected disabilities on his occupational and social functioning.

The examiner must explain the rationale for all opinions.

5. Take appropriate action to undertake any additional development and then readjudicate the Veteran's claim for a TDIU, which is part of his claims for increased ratings for his bilateral knee disabilities.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including the issuance of a supplemental statement of the case.

6. The RO should then review the record and readjudicate the claims.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



